Filed 3/25/22 P. v. Osorio CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE OF THE STATE OF
 CALIFORNIA,
           Plaintiff and Respondent,                                    A162881

 v.                                                                     (San Mateo County
 ISMAEL SESAM OSORIO,                                                   Case No. 19NF008781-A)
           Defendant and Appellant.


         Between 2017 and 2018, appellant Ismael Sesam Osorio, who was over
30 years old, had a sexual relationship with a minor female.
         On March 4, 2020, the San Mateo District Attorney filed an
information charging Osorio with seven felony offenses: unlawful sexual
intercourse with a minor more than three years younger than him (Pen.
Code, § 261.5, subd. (c), counts 1, 4, 5, and 6); oral copulation of a person
under 18 (Pen. Code, § 287, subd. (b)(1), count 2); forcible oral copulation of a
minor victim over 14 (Pen. Code, § 287, subd. (c)(2)(C), count 3); and
possession of child or youth pornography (Pen. Code, § 311.11, subd. (a),
count 7).
         On February 8, 2021, Osorio, having waived his rights, plead no contest
to count one. The remaining charges were dismissed in the negotiated plea.




                                                               1
      On June 14, 2021, the trial court rejected Osorio’s request to be
sentenced to supervised probation and sentenced him to the low term of 16
months in county jail while awarding him presentence custody credits. The
court also ordered Osorio to register as a sex offender for a 10-year period
pursuant to Penal Code section 290 and to pay restitution and other fines. In
addition, the court issued a no-contact order prohibiting Osorio from
contacting the minor female for 10 years. That same day, Osorio filed a
notice of appeal, checking the box on the Judicial Council form that the
appeal was based on “the sentence or other matters occurring after the plea
that do not affect the validity of the plea.”
      Appellate counsel has filed a brief asking us to independently review
the record pursuant to People v. Wende (1979) 25 Cal.3d 436, to determine
whether there are any arguable issues on appeal. Appellate counsel has
averred defendant was advised of his right to file a supplemental brief, but he
has not filed such a brief. Having independently reviewed the record, we
conclude there are no issues that require further briefing and affirm the
judgment.
                                  DISPOSITION
       The judgment is affirmed.




                                         2
                                _________________________
                                Petrou, J.


WE CONCUR:


_________________________
Tucher, P.J.


_________________________
Rodríguez, J.




A162881/People v. Osorio



                            3